DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is LeNoir et al. (US 2020/0315246). LeNoir et al. discloses a water pipe 100 which includes a body 101 (base container), a bowl 110, a tab 120, a down-stem 130, and a grommet 140 ([0024]; Figures 1A and 1B). The water pipe includes a bowl 300 having bowl section 310 and bowl stem 350 (downtube) which is configured to be inserted into the downstem 130 ([0030]; Figures 3A-3D). Bowl 300 includes tab 320 (actuation lever). Tab 320 can be a removable attachment with bowl hole 321. Bowl hole 321 can be dimensioned to fit bowl stem 350. In examples where bowl section 310 is wider or has a wider diameter than the diameter of bowl stem 350, tab 320 can enable a user to lift bowl 300 without the user physically touching bowl section 310 ([0031]; Figures 3A-3D, where the end of tab 320 which contacts bowl 300 is an actuation surface, the opposite end of the tab is a contact surface which is exposed for user contact and configured to pivot downwards toward the body 101 (base container) thereby exerting a lifting force on the bowl, and the fulcrum is located between the two ends of the tab 320). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747